Title: John Adams to Abigail Adams, 26 February 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Feby. 26th. 1783

“A Court,” as John Dryden informed me, before Experience, “is a place of forgetfulness for well deservers. It is infectious even to the best Morals to live always in it. It is a dangerous Commerce where an honest Man is sure at the first of being cheated; and he recovers not his losses, but by learning to cheat others. The undermining Smile becomes at length habitual; and the drift of his plausible Conversation is only to flatter one, that he may betray another. Yet it is good to have been a Looker on, without venturing to play; that a Man may know false Dice another Time, tho’ he never means to use them. I commend not him who never knew a Court, but him who forsakes it because he knows it.”
Experience has not only given me an Understanding but a feeling of these Observations. I am so disgusted at all Courts, that I long to get away from all of them; and however unpromising and melancholy my Prospects are for myself and Family, in retirement, I had rather take my Chance in it, than remain at any Court in the World. I can live upon a little and teach my Children to do so too as yet, while they have no Habits of Expence: but those Habits once changed, Adieu to all Happiness both for them and me.
I am so bent upon coming home; that it would be a cruel Disappointment to me, to be obliged to stay another Year in Europe, which is a possible and but barely a possible Case. Congress, in Complaisance to a Frenchman, revoked my Commission to the King of Great Britain, and the same Complaisance continuing they will appoint some other Person to that important Mission, or will delay appointing any one. But if Congress should think the Honor, Dignity and most important Interests of the United States concerned in an immediate Restoration of that Commission to me, I cannot in honor, and I ought not, from Regard to the Publick, to refuse it. But Faction, Finesse and Intrigue, which first took away the Commission, will no doubt continue to keep it away. I shall therefore certainly come home. If my Resignation is not accepted, but is drawn out into length, I must come home of my own head—for my Family at all Events I must and will join—J’ai besoin d’être Pere, as King Lear says.
Even if Congress should restore my Commission to Great Britain, don’t You think of coming till You hear from me, because I shall probably be going home while You are coming here, and We shall miss each other.
I have lived too long without my Family for the Health of my Body or Mind, and God willing the Seperation shall come to an End.
